October 19, 2011 Securities and Exchange Commission Judiciary Plaza 450 Fifth Street, NW Washington, DC 20549 Re: Registered Management Investment Company Fidelity Bond Ladies and Gentlemen: On behalf of the Registrants listed on the attached Schedule A, filed herewith pursuant to Rule 17-g l (g)(1)(B)(i)(ii),(iii) and (iv) under the Investment Company Act of 1940 is: (i) A copy of the fidelity bond; (ii) a certified copy of the resolutions of majority of the Trustees who are not interested persons of the Trusts listed on Schedule A approving the bond. (iii) a statement showing the amount of the single insured bond which each investment company would have maintained had it not been named as an insured under a joint insured bond which is effective from September 1, 2011 to September 1, 2012; (iv) a statement as to the period for which premiums have been paid; and (v) a copy of the agreement between the investment company and each of the named insureds entered into pursuant to paragraph (f) of Regulation 17g-1. If you have any questions or comments concerning the enclosed, please contact the undersigned at (617) 672-8106 or fax (617) 672-1106. Sincerely, /s/ Paul M. ONeil Paul M. ONeil Vice President Schedule A Asian Small Companies Boston Income Dividend Builder Emerging Markets Local Income Floating Rate Focused Growth Global Dividend Income Global Macro Global Macro Absolute Return Advantage Global Opportunities Government Obligations Greater China Growth Greater India High Income Opportunities Inflation-Linked Securities Portfolio International Income Investment Grade Income Large-Cap Core Research Large-Cap Growth Large-Cap Value Multi-Cap Growth MSAR Completion Senior Debt Short-Term U.S. Government Small-Cap SMID-Cap Special Equities Tax-Managed Growth Tax-Managed International Equity Tax-Managed Multi-Cap Growth Tax-Managed Small-Cap Tax-Managed Small Cap Value Tax-Managed Value Worldwide Health Sciences A-1
